Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 1 of 12 PageID #: 36238




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                LAKE CHARLES DIVISION

IFG PORT HOLDINGS, LLC                              CIVIL ACTION NO. 2:16-cv-0146

VERSUS                                              JUDGE TERRY A. DOUGHTY

LAKE CHARLES HARBOR &                               MAG. JUDGE KATHLEEN KAY
TERMINAL DISTRICT d/b/a
THE PORT OF LAKE CHARLES

                                           RULING

        Pending before the Court are related Motions to Vacate Referral to Magistrate Judge

Pursuant to Fed. R. Civ. P. 73(b)(3) (“Motion to Vacate”) [Doc. No. 483] and for Leave to Conduct

Discovery (“Motion for Discovery”) [Doc. No. 492] filed by Defendant Lake Charles Harbor &

Terminal District (“the Port”). Plaintiff IFG Port Holdings, LLC (“IFG”) has filed an opposition

memorandum [Doc. Nos. 498 & 499]. The Port has filed a reply memorandum [Doc. Nos. 502 &

506].

        For the following reasons, the Port’s motions are DENIED.

I.      RELEVANT FACTS AND PROCEDURAL HISTORY

        On January 29, 2016, IFG filed suit against the Port.    IFG constructed, operated, and

maintains an export grain terminal at the Port. IFG claims that the Port breached terms of the

Lease Agreement between the parties and violated the Louisiana Unfair Trade Practices Act.

        When initiated, this case was assigned to District Judge Patricia Minaldi and Magistrate

Judge Kathleen Kay.
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 2 of 12 PageID #: 36239




         However, in December 2016,1 Judge Minaldi took a leave of absence. Somewhere around

that time, Magistrate Judge Kay discussed with counsel the option of consenting to trial before

her. Further, during this discussion, Magistrate Judge Kay disclosed that the daughter of William

Monk (“Monk”), IFG’s lead counsel, was her law clerk at the time. She explained that a “Chinese

wall” would be enacted, so Monk’s daughter did not work on or receive information about this

case. There is no allegation that Magistrate Judge Kay coerced counsel or acted improperly to

obtain counsel’s consent to referral of the case.

         On January 27, 2017, counsel for both parties signed a written consent to have the case

heard by Magistrate Judge Kay [Doc. No. 111]. Judge Dee Drell ordered the referral of the case

on February 2, 2017. [Doc. No. 113].

         Magistrate Judge Kay has presided over the case since that time. During the next three

years, she ruled on various motions, some in favor of IFG and some in favor of the Port. At no

time prior to trial did the Port raise or express concerns that Magistrate Judge Kay’s rulings evinced

some bias against it and/or in favor of IFG.

         An 18-day bench trial was held between March and April 2019, concluding on April 30,

2019. [Doc. No. 412]. Following trial, in June 2019, the parties filed post-trial briefs. [Doc. Nos.

443 & 444]. Magistrate Judge Kay then took the matter under advisement. In the ensuing year,

Magistrate Judge Kay continued to preside over and take actions in the case. On July 31, 2020,

she issued a 64-page Written Reasons for Judgment containing findings of fact and conclusions of

law. [Doc. No. 464]. She concluded as follows:

         For the foregoing reasons we do find that the Lake Charles Harbor & Terminal
         District breached its contract with IFG Port Holdings, LLC, by failing to secure the
         appropriate permits that would allow IFG to complete its obligation to dredge to

         1
          The Port states that Judge Minaldi took a leave of absence in 2017, but, regardless of the exact date her
leave took effect, she was no longer actively managing a caseload by late December 2016, and her docket was
reassigned to other district judges.




                                                          2
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 3 of 12 PageID #: 36240




       the depth designated in the contract by the time the facility opened in July of 2015.
       As a result of that breach the Lake Charles Harbor & Terminal District owes
       damages to IFG Port Holdings, LLC, in an amount to be determined as set forth in
       this opinion above.

       If the Port had simply behaved as a responsible business entity and worked with
       IFG (as IFG showed a willingness to do) to address the permitting problem
       quickly, these issues could have been resolved much sooner than they were.
       Judging by the correspondences from IFG it is possible there may never have been
       litigation if the Port had been reasonable in its handling of the situation. Even if
       IFG had claimed damages though, reasonable reaction of the Port would have
       resulted in the damages being far less than that being awarded to IFG today.

       Instead the Port chose to engage in a course of conduct that we have concluded to
       be offensive to established public policy and to be immoral, unethical, oppressive,
       and unscrupulous. And we further conclude the course of conduct was engaged
       in deliberately by the Port for improper reasons, particularly to run IFG off the Port
       property. For that we have awarded treble damages to IFG for the period set forth
       herein. This finding further entitles IFG to an award of attorney fees and costs yet
       to be determined.

       Finally, we find in favor of IFG for the declaratory and injunctive relief sought,
       namely that the Default Notices were improvidently issued, and we grant a
       mandatory injunction that the Port withdraw the outstanding Default Notices filed
       against IFG and its lender. We also find that IFG is not in default of its lease with
       the Port and so declare. The counter claims of the Port are all denied and will be
       dismissed with prejudice.

       Formal judgment will be signed when the appropriate damages have been
       calculated and attorney fees and costs determined. A separate order will issue
       detailing further proceedings for establishing these matters.

[Doc. No. 464].

       The Port contends that, after this unfavorable ruling, it decided that there must be some

“basis” for the “harsh” statements made by Magistrate Judge Kay in her Written Reasons. [Doc.

No. 483-1, pp. 3-4]. The Port’s former counsel, Matthew M. Mize (“Mize”), avers that he and his

client were “surprised and shocked by some of the language and some of the findings of the court.”

[Doc. No. 483-2]. He then began conducting an “investigation” of the “relationships of the

parties.” Id. In addition to the disclosed employment of Monk’s daughter, Mize allegedly found




                                                 3
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 4 of 12 PageID #: 36241




that Monk was once a groomsman for Magistrate Judge Kay’s husband when they married years

before and that Magistrate Judge Kay had officiated the wedding of another of Monk’s daughters

in late 2015.2 It is unclear from the affidavit when this investigation was conducted, by whom, or

how Mize obtained this alleged information. Mize avers that, “[h]ad the above-listed events, and

the complete nature of the relationship between the Monks and Magistrate Judge Kay been

disclosed, the Port and its counsel” would not have consented to the referral. [Doc. No. 483-2].

         In September 2020, current counsel replaced Mize. In October 2020, over three and one-

half years after the parties consented to referral and four months after Magistrate Judge Kay issued

Written Reasons, the Port filed the instant Motion to Vacate [Doc. No. 483] and Motion for

Discovery [Doc. No. 492]. In its Motion for Discovery, the Port requests leave to conduct

discovery in support of its Motion to Vacate, particularly to take Monk’s deposition. Separately,

the Port challenged subject matter jurisdiction in a Motion to Dismiss [Doc. No. 484].

         On November 19, 2020, IFG filed a memorandum in opposition to the Motion to Vacate,

and on November 27, 2020, IFG filed a memorandum in opposition to the Motion for Discovery.

[Doc. Nos. 498 & 499]. On November 30, 2020, the Port filed a reply memorandum in support of

its Motion to Vacate, and on December 4, 2020, the Port filed a reply memorandum in support of

its Motion for Discovery [Doc. Nos. 502 & 506].

         On January 5, 2021, after briefing was complete, the Court denied the Port’s Motion to

Dismiss, finding that there are sufficient facts and evidence to establish diversity jurisdiction.

[Doc. Nos. 507 & 508].

         The Court is now prepared to rule on the remaining motions before it.



         2
          The Port alleges that Magistrate Judge Kay officiated the wedding approximately two months before the
instant lawsuit was filed. As the lawsuit was filed on January 29, 2016, the Court assumes that the Port is alleging
that the wedding took place in late 2015.




                                                          4
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 5 of 12 PageID #: 36242




II.      LAW AND ANALYSIS

         Upon the consent of the parties, a full-time United States magistrate judge . . .
         may conduct any or all proceedings in a jury or nonjury civil matter and order the
         entry of judgment in the case, when specially designated to exercise such
         jurisdiction by the district court or courts he serves.


28 U.S.C. § 636(c)(1); see also Fed. R. Civ. P. 73(a). A party’s consent to trial before a

magistrate judge must be voluntary. See Fed. R. Civ. P. 73(b)(1); McGinnis v. Shalala, 2 F.3d

548, 551 (5th Cir. 1993); Carter v. Sea Land Servs., Inc., 816 F.2d 1018, 1021 (5th Cir. 1987);

see also 28 U.S.C. § 636(c)(2) (“Rules of court for the reference of civil matters to magistrate

judges shall include procedures to protect the voluntariness of the parties’ consent.” ). The

procedural rules and prior decisions of the Fifth Circuit required that the consent be in writing

prior to trial. Fed. R. Civ P. 73(b)(1); Archie v. Christian, 808 F.2d 1132 (5th Cir. 1987) (en

banc). However, the Supreme Court has held that a court can infer, from the parties’ “conduct

during litigation,” their voluntary consent to a magistrate judge conducting “any or all

proceedings in a jury or nonjury civil matter” under 28 U.S.C. § 636(c)(1)). Roell v. Withrow,

538 U.S. 580, 582 (2003).3

         If a party properly gives consent, he has no absolute right to withdraw consent and to

have an Article III judge hear the case. Carter, 816 F.2d at 1021. However, “[t]he [district]

court may, for good cause shown on its own motion, or under extraordinary circumstances

shown by any party, vacate a reference of a civil matter to a magistrate judge.” 28 U.S.C. §


         3
           The Roell decision vacated the judgment of the Fifth Circuit that the parties’ post-trial consent to a
magistrate judge’s trial of case under § 636(c)(1) could not cure the jurisdictional defect inherent in their failure to
consent pretrial. See Withrow v. Roell, 288 F.3d 199 (5th Cir. 2002), rev'd, 538 U.S. 580 (2003). To the extent that
Archie requires written pretrial consent in all cases, that decision is inconsistent with Roell. See United States v.
Underwood, 597 F.3d 661, 665 (5th Cir. 2010) (citing Roell for the proposition that implied consent to a §636(c)
referral to a magistrate judge is a question of law). Further, Roell also calls into question the validity of the Fifth
Circuit’s holding in Murret v. City of Kenner, 894 F.2d 693 (5th Cir. 1990), that “the Archie consent requirements
are well within the grasp of [§636(c)(4)’s] extraordinary circumstances condition for vacating the reference.” Id. at
695. Thus, the Port’s reliance on these decisions is misplaced.




                                                           5
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 6 of 12 PageID #: 36243




636(c)(4)(emphasis added); see also FED. R. CIV. P. 73(b)(3) (“On its own for good cause-or

when a party shows extraordinary circumstances-the district judge may vacate a referral to a

magistrate judge under this rule.”).    Motions to vacate under § 636(c)(4) are committed to the

discretion of the district court. See Lyn–Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282,

292 (5th Cir. 2002).

       The Port does not base its motion on “any intentional acts of fraud, bias, or undue

influence by the Magistrate Judge.” [Doc. No. 483-1, p. 8]. Rather, the Port argues that the

Court should find good cause and extraordinary circumstances to vacate the referral to

Magistrate Judge Kay because of her “lack of full disclosure” of her “relationship” with IFG’s

counsel, Monk, and “his family.” Id. at p.6. In support, the Port cites the Court to case law and

American Bar Association guidance on a judge’s duties with regard to a lawyer who is a close

personal friend. In addition, relying in part on contract law principles, the Port contends that

Magistrate Judge Kay’s failure to fully disclose her connections to Monk vitiated its consent

and/or rendered that consent invalid.

       IFG responds that the “good cause” standard is inapplicable, the Port has not met the

requirements to show that extraordinary circumstances exist, the Port has not shown bias or

prejudice, and the Port’s motion is untimely. First, IFG points out that the statute allows a court

to vacate a referral for good cause only on “its own motion,” but requires a party to show

extraordinary circumstances. Second, IFG argues that the extraordinary circumstances standard

is not met for multiple reasons. It contends that Mize’s affidavit is legally insufficient by only

“vaguely” describing the “purported ‘investigation.’” [Doc. No. 498, p. 4]. IFG further contends

that the facts alleged, even if accepted as true, do not meet the high bar necessary and run afoul

of the factors set forth in Carter. If the Court finds it appropriate to consider bias and prejudice




                                                  6
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 7 of 12 PageID #: 36244




under the recusal statute as extraordinary circumstances, IFG argues that the Port’s allegations

are insufficient to support the type of bias requiring recusal. Finally, IFG argues that the Port’s

motion is, in essence, an untimely motion to recuse for bias.

       In its reply, the Port argues that each of IFG’s responses is “flawed.” [Doc. No. 502]. It

contends that the cited case law applies to recusal motions, not motions to vacate, and, thus, there

is no “bias and prejudice” element to a motion to vacate. The Port clarifies its argument that

extraordinary circumstances includes errors in the process of consent. The Port then again cites

the Court to a Federal Circuit case, CEATS, Inc., v. Cont’l Airlines, Inc., 755 F.3d 1356, 1365

(Fed. Cir. 2014), cited in its original motion,4 and to additional Texas state court cases, which it

argues, support its contention that Magistrate Judge Kay’s failure to disclose her other

connections to Monk vitiated its consent. Similarly, the Port argues, again, that its consent was

not valid because of Magistrate Judge Kay’s allegedly erroneous failure to disclose. The Port

elaborates as follows:

       The "extraordinary circumstances" herein is the depravation of a valid and
       voluntary consent due to the nondisclosure of a long term relationship between
       Mr. Monk and Magistrate Judge Kay, not some "extraordinary" action,
       judgment, finding or ruling by Judge Kay (although the Port does dispute
       the Judge's findings) or some element of "judicial bias or prejudice" occurring
       during the proceedings. The "extraordinary circumstances" is the failure of
       Magistrate Judge Kay to disclose all facts relating to her apparent relationship
       with Mr. Monk and his family so that the Port could weigh those facts and make
       a valid, knowing decision to consent to referral. Only then could the
       voluntariness of the Port's consent be "safeguarded[.]"


[Doc. No. 502, p. 5]. While the Port reiterates that its motion “is not based on any intentional

acts of fraud, bias, or undue influence by the Magistrate Judge,” it argues that “[t]he undisclosed

facts are certainly relevant to ‘the possibility of bias or prejudice on the part of the Magistrate



       4
           [Doc. No 483-1, pp. 6-7].




                                                  7
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 8 of 12 PageID #: 36245




[Judge].’” [Doc. No. 502, p. 8 (quoting Carter, 816 F.2d at 1021)]. Finally, the Port contends

that its motion is timely and Mize’s affidavit is sufficient because Mize did not learn of the

alleged facts until after judgment, was only “placed on notice” to conduct his investigation by the

“tenor of the language utilized in the judgment,” and the affidavit reflects his personal

knowledge. Id. at pp. 5-6.

        The Court finds no basis to vacate the referral to Magistrate Judge Kay or to allow

discovery, including the taking of Monk’s deposition. Both parties have analogized to other

types of motions or areas of the law, but the Port did not file a motion for recusal or a motion to

withdraw consent. The Port chose to file a motion to vacate the referral to Magistrate Judge Kay

and to thereby place the issue before the district court, rather than Magistrate Judge Kay herself.5

Accordingly, the motion is to be evaluated under the standards applicable to a motion to vacate.

        To that end, the Court is required to apply § 6366 and the precedential case law

interpreting that statute. It is undisputed that, in light of Judge Minaldi’s leave of absence,

Magistrate Judge Kay discussed with counsel the option of consenting to trial before her. It is

further undisputed that, prior to their consent, Magistrate Judge Kay disclosed that Monk’s

daughter was serving as her law clerk, but would not have access to case information or

participate in any way. It is further undisputed that Magistrate Judge Kay neither coerced,

strong-armed, or acted in any way improperly by offering counsel the options available to them

once Judge Minaldi took a leave of absence, including the option to consent to proceed before



        5
          In a footnote on the first page of its memorandum, the Port cites to Federal Rule of Civil Procedure
73(b)(3) and Rivera v. Rivera, 216 F.R.D. 655, 661 (D. Kan. 2003), for the proposition that a motion to vacate
referral must be heard by the district judge. In contrast, both a motion to withdraw consent to the referral or a
motion to recuse would have been heard by Magistrate Judge Kay herself. See Carter v. Sea Land Servs., Inc., 816
F.2d 1018, 1021 (5th Cir. 1987); Brown v. Oil States Skagit Smatco, 664 F.3d 71, 76 (5th Cir. 2011) (magistrate
judge denied motion for his recusal, and the district court denied this motion for review.).
        6
            The Port cites the Court to Rule 73(c), but that rule merely restates the statutory requirements.




                                                             8
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 9 of 12 PageID #: 36246




her. 7 The record provides undisputed evidence that, throughout this case Magistrate Judge Kay

has issued numerous rulings, some of which were favorable to IFG and some of which were

favorable to the Port. Finally, it is undisputed that between January 2017 and the filing of the

instant motions in October and November 2020, the Port has never alleged that Magistrate Judge

Kay was biased, moved to withdraw the reference to her on any basis, or moved for her recusal.

         Based on Mize’s undefined “investigation,” the Port contends that Magistrate Judge Kay

failed to disclose “several . . . connections” to Monk, but then provides only the two

“connections” set forth in this Ruling. Every federal judge in the Western District of Louisiana

provides a recusal list to the Clerk of Court. The recusal list includes persons with whom the

judge has such a close personal relationship that she could not be fair and impartial in matters

involving that person. Magistrate Judge Kay has such a recusal list, but Monk is not one of the

persons listed. It is often the case in relatively small legal communities, such as Lake Charles

(and Monroe where the undersigned sits), that there may be some prior social and/or professional

interactions. However, the two alleged connections that the Port relies upon, Monk’s long ago

participation in Magistrate Judge Kay’s wedding as a friend of her husband and her more recent

officiation at a wedding for another of Monk’s daughters, do not create a mandatory obligation

of recusal. In the Court’s view, they are not even significant enough, standing alone, to require

disclosure. The Port has presented no case law, and the Court has found none, supporting the

idea that the type of alleged lack of disclosure set forth in this motion constitutes extraordinary

circumstances, so that the Court should exercise its discretion to vacate the referral to Magistrate

Judge Kay four years after the parties consented.




         7
          There is no allegation that Magistrate Judge Kay failed to advise counsel that the parties were free to
withhold consent.




                                                          9
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 10 of 12 PageID #: 36247




         Further, to the extent applicable, the Fifth Circuit’s Carter decision underscores this

 finding. Both parties cite the Court to that decision for different purposes. The Port relies on the

 decision for the unremarkable proposition that, if a party shows “his consent was obtained

 involuntarily or through undue influence, § 636(c) requires the authorization of withdrawal.”

 816 F.2d at 1021 (citing Boykin v. Alabama, 395 U.S. 238 (1969)). IFG, on the other hand, urges

 the Court to consider the factors set forth in Carter to determine whether the reference to a

 magistrate judge should be vacated. The Court would note, first, that Carter was not a decision

 on a motion to vacate pursuant to §636(c)(4), but a decision of the sitting magistrate judge

 denying the plaintiff’s motion to withdraw her consent. See 816 F.2d at 1021 (“Carter presented

 the magistrate no legitimate reason to permit withdrawal of her consent. . . . On the other hand,

 the magistrate articulated several reasons for denying the motion.”). The Court recognizes,

 however, that the considerations for these two different types of motions overlap and that the

 Carter factors have sometimes been applied in the context of motions to vacate. See, e.g.,

 Cooley v. Foti, No. CIV.A. 86-3704, 1988 WL 10166, at *6 (E.D. La. Feb. 5, 1988) (“[I]n

 determining whether there is good cause to vacate a reference, a district judge should consider a

 variety of factors[.]”).

         In Carter, the Fifth Circuit cautioned that “a court should consider a variety of factors,”

 including undue delay, inconvenience to the court and witnesses, prejudice to the parties,

 whether the movant is acting pro se, whether consent was voluntary and uncoerced, whether the

 motion is made in good faith or is dilatory and contrived, the possibility of bias or prejudice on

 the part of the magistrate, and whether the interests of justice would best be served by holding a

 party to his consent. 816 F.2d at 1021. In this case, four years after the parties voluntarily

 consented to trial before Magistrate Judge Kay, after countless hours spent by Magistrate Judge




                                                  10
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 11 of 12 PageID #: 36248




 Kay and the parties in pre-trial and trial proceedings, the Port has now hired new attorneys and

 moves to vacate the reference because it simply cannot believe that she ruled in favor of IFG and

 used what-it-terms harsh language in doing so. Even at this stage, the Port denies that it is

 accusing Magistrate Judge Kay of bias, only that there is some possibility she might have been

 biased by her prior connections. The Port would, thus, have the Court vacate the reference, re-

 open the 18-day trial in this matter, and any ruling by Magistrate Judge Kay which she would not

 have otherwise been authorized to render, based on her failure to disclose two connections to

 Monk and the speculative possibility that she suddenly became biased against the Port three

 years into the case. The Court will not exercise its discretion to take this action under the

 circumstances alleged.8

          “Assuring the voluntariness of consent is of fundamental importance since parties

 consenting to trial before a magistrate are, in effect, waiving their right to trial before an Article

 III judge.” Murret v. City of Kenner, 894 F.2d 693, 695 (5th Cir. 1990). Magistrate Judge Kay

 recognized the importance of that duty, properly informed counsel of the parties’ options when

 faced with Judge Minaldi’s leave, made a proper disclosure to counsel about Monk’s daughter,

 and the parties, through counsel, voluntarily gave their written consent to trial. The fact that the




          8
            The case law cited by the Port does not provide otherwise. In CEATS, Inc. v. Cont'l Airlines, Inc., 755
 F.3d 1356, 1364 (Fed. Cir. 2014), the Federal Circuit Court found that a mediator has a duty to disclose potential
 conflicts where impartiality might reasonably be questioned which is analogous to a judge's duty to recuse under 28
 U.S.C. § 455(a) (if the basis for recusal is not waived). The CEATS court then found that the mediator failed to
 disclose a present relationship with a law firm involved in the mediation because of the potential appearance of
 impropriety. Nevertheless, the court refused to set aside the judgment on that basis.

           Further, despite its assurances that the law on recusal and bias is not applicable to its motion, the Port relied
 on United States v. Murphy, 768 F.2d 1518 (7th Cir. 1985), where the Seventh Circuit found that a trial judge
 improperly failed to disqualify himself under 28 U.S.C. § 455(a) when he and one of the attorneys in the case were
 close friends who planned to vacation together after trial. The Port’s investigation revealed no such evidence in this
 case.




                                                            11
Case 2:16-cv-00146-KK Document 509 Filed 01/15/21 Page 12 of 12 PageID #: 36249




 Port is now unhappy with her factual findings and legal conclusions is not a basis to vacate the

 reference. As a fellow district judge has stated:

        Whenever a party consents to proceed before a magistrate judge, the party may be
        unhappy with many decisions of the magistrate and determine, in hindsight, that
        perhaps the consent should not have been given and the district judge might have
        ruled more favorably or reached the case in a more expeditious fashion. The fact
        that the defendants are not pleased with the manner in which the Magistrate Judge
        deems proper to proceed does not constitute good cause, or extraordinary
        circumstances.


 O'Neal Bros. Const. Co. v. Circle, Inc., No. CIV. A. 91-3769, 1994 WL 658468, at *2 (E.D. La.

 Nov. 21, 1994). If the Port is dissatisfied with Magistrate Judge Kay’s judgment in this case, it

 has the opportunity to appeal and have that decision reviewed, but the Court will not vacate the

 reference for the reasons stated.

        Finally, the Court finds no reason to allow the Port to obtain discovery to continue a

 fishing expedition to support its after-the-fact Motion to Vacate. That motion, too, is DENIED.

 III.   CONCLUSION

        For the foregoing reasons, the Port’s motions are DENIED.

        MONROE, LOUISIANA, this 15th day of January, 2021.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                 12
